Title: Motion on Navigation of Mississippi, [1 February] 1781
From: Madison, James
To: 


[1 February 1781]
The Delegates from Virginia have received an instruction from the General Assembly of that State which authorises them to inform Congress, that the zeal of their Constituents to promote the general object of the Union and to remove as far as depends on them every reasonable obstacle to the speedy conclusion of an Alliance between his Catholic Majesty & these States has so far prevailed over all considerations of a particular interest, that they have consented to withdraw the claim urged in their former instructions to their Delegates on the subject, to the navigation of the river Mississippi, except of such part thereof as forms their Western boundary: provided such cession shall be insisted on by Spain; and relying on Congress for their utmost endeavours to obtain for that & the other States having territory on the said river a free port or ports below such territory. In pursuance of the object of this instruction the Delegates aforesaid propose that the following letter of instruction be immediately transmitted to the Minister Plenipotentiary of the United States at the Court of Madrid.

Sir
Congress having, since their instructions to you of the  day of  relative to the claim of the United States to the free navigation of the river Mississippi & to a free port or ports below the 31st. degree of N. Latitude resumed the consideration of that subject, & being desirous to manifest to all the world & particularly to his Catholic Majesty the moderation of their views, the high value they place on the friendship of his Catholic Majesty and their disposition to remove every reasonable obstacle to his accession to the Alliance subsisting between his M. C. Majesty & the U. States, in order to unite the more closely in their measures & operations three powers who have so great a Unity of Interests, & thereby compel the common Enemy to a speedy just & honorable peace, have resolved, and you are accordingly hereby instructed to recede from the instructions above referred to, so far as they insist on the free navigation of that part of the river Mississippi which lies below the 31st degree of N. L and on a free port or ports below the same; provided such cession shall be unalterably insisted on by Spain, and provided the free navigation of the said river above the said degree of N Latitude shall be acknowledged & guaranteed by his C Majesty to the Citizens of the United States in common with his own subjects. It is the Order of Congress at the same time that you exert every possible effort to obtain from his C. Majesty the Use of the river aforesaid with a free port or ports below the said 31st. degree of N. Latitude for the Citizens of the United States, under such regulations & restrictions only as may be a necessary safeguard against illicit commerce.

